Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14, 16-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (20200167930).
Regarding claim 1, Wang discloses, a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: determine an initial object segmentation for a digital image (par. 84); 
identify an object user indicator with respect to a portion of the digital image (par. 85); 
generate a distance map comprising distances between pixels of the digital image and the object user indicator (par. 97-98); and 
generate an updated object segmentation for the digital image by processing the digital image, the distance map, and the initial object segmentation utilizing a segmentation neural network (par. 86, 97-98).
Regarding claim 2, see par. 107, using a CNN model.
Regarding claim 3, see par. 288 and par. 85 (user scribbles or clicks).
Regarding claim 4, see par. 121-122, mapping probability. 
Regarding claim 5, see pars. 89-90.
Regarding claim 6, see par. 98-99.
Regarding claim 7, see par. 124.
Regarding claim 9, see pars. 118-119, utilizing a loss function. 
Regarding claim 10, see pars. 124 and136, updated models and using pretrained models.  
Regarding claim 11, see the rejection of claim 1. 
Regarding claim 14, see pars.  124-126 of Wang.  
Regarding claim 16, see pars. 121-124, which teaches inputting feature vectors to represent the data.
Regarding claim 17, see pars. 118-119.
Regarding claim 18, see the rejection of claim 1. 
Regarding claim 20, see pars. 85-86, the user updates the region.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Price (20170140236).
Regarding claim 8, Wang does not disclose using color channels.
Price teaches using color channels for segmentation this in pars. 49-50.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wang the ability to use color channels in a neural network to segment an image.  The reason is to allow the system to find segmentation region based on color.  
Regarding claim 15, see the rejection of claim 8.

Regarding claim 13, pars. 64-65 of Price teach a positive and negative distance map.
It would have been obvious prior to the filing date of the invention to include in Wang the ability to use positive and negative distance maps as taught by Price.  The reason is to allow the system to differential between foreground and background regions.  


Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pao (20190340462).
Regarding claim 12, Wang teaches a learning network in the rejection of claim 1.
Pao teaches a object segmentation by processing the digital image utilizing a salient object segmentation neural network (see pars. 41 and 46).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wang the specific type of neural network processing as taught by Pao in order to allow the system to specialize in a specific type of segmentation.  
Regarding claim 19, see the rejection of claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/            Primary Examiner, Art Unit 2666